—Judgment, Supreme Court, New York County (Elliott Wilk, J.), entered on or about May 13, 1999, *205insofar as appealed from, which annulled respondent Environmental Control Board’s determination fining petitioner $400 upon a finding that petitioner violated Administrative Code of the City of New York § 19-109 (a), and dismissed the notice of that violation issued by respondent Department of Transportation at a construction site of respondent Department of Design and Construction, unanimously affirmed, without costs.
Chapter 55 of the New York City Charter, enacted in 1995, creates a Department of Design and Construction (DDC) that “shall have charge and control of and be responsible for functions and operations and shall exercise powers of the city relating to city construction projects” (NY City Charter § 1202 [a]). At the same time, Administrative Code of the City of New York, title 19, chapter 1, subchapter 1, was amended to add section 19-101.1, which provides that “[a]ny power granted by this chapter to the commissioner of transportation or the department of transportation related to construction or other work shall be performed by the department of design and construction in accordance with chapter fifty-five of the charter unless otherwise directed by the mayor pursuant to such chapter.” We perceive nothing in this broad, inclusive language transferring “[a]ny power * * * related to construction or other work” from the Department of Transportation to the newly created DDC, and giving DDC the “powers of the city relating to city construction projects”, that would indicate an intention not to transfer the Department of Transportation’s power under Administrative Code § 19-151 to enforce the work site protective measures of Administrative Code § 19-109. Thus, the notice of violation in issue was properly dismissed since it was issued by the Department of Transportation rather than DDC. Concur—Rosenberger, J. P., Williams, Lerner, Saxe and Buckley, JJ.